I am pleased, on behalf of
my delegation, to extend to Mr. Opertti our warmest
congratulations on his election to the presidency of the
General Assembly at its fifty-third session.
Just three months ago, the Philippines commemorated
the centennial of the birth of Asia’s first Republic. A month
before that the Filipino people conducted the most sacred
rite of a democracy: the election of national leaders by
popular will. The successful electoral process resulted in the
second peaceful transfer of power since our “people power”
revolution of 1986. President Joseph Ejercito Estrada, with
a resounding mandate from the Filipino people, has taken
over the task of leading the Philippines into its second
century as a free and democratic nation. But he does so at
a very trying time; he must steer the ship of state on very
turbulent waters, with global forecasts painting a picture
of even more stormy weather ahead.
And the Asian economic crisis rolls on; it is no
longer just Asian nor entirely economic. It will wreak
havoc anywhere and spare no one. It has already hit the
Philippines hard, though perhaps not as badly as some
other countries. Yet, for us, the only tenable direction to
go is forward; to go back is to founder. Thus, the Estrada
Administration’s economic policy will remain market-
friendly, even as it is pro-poor and pro-business. The
Philippines will keep the momentum of economic reform
and strengthen in particular its financial and banking
sectors.
Like all other States, the Philippines pursues foreign
policy to promote national security and development. But
we view national security beyond the traditional concerns
of sovereignty and territorial integrity. For in a global
regime characterized by evolving multipolarity of political
and military power and by growing economic and
financial interdependence, with all their attendant
opportunities and risks, my nation’s peace and prosperity
increasingly depend on stability and growth abroad. As
President Estrada has said, our way of life, our
fundamental values and our institutions can flourish and
find true expression only if we enjoy political stability,
economic solidarity, sociocultural cohesion, moral
consensus and ecological balance, at home as well as with
our partners in the world. Our national security and
development demand that we actively advance the
internationally shared goals of freedom, openness, peace,
prosperity and justice.
It is in this context that the Philippines regards the
United Nations, which it helped found 53 years ago, as a
most important partner in our efforts to promote our own
national security and development.
Our part of the world, the Asia-Pacific region, is the
scene of growing regional cooperation coexisting side by
side with regional tensions. The Association of South-East
Asian Nations (ASEAN) has not only increased its
membership but has also expanded its work from the
purely economic and social to the security and political
fields. It took the lead in creating the ASEAN Regional
Forum — the only regional security dialogue mechanism
that brings together all the Powers with a stake in peace
and stability in East Asia and the Western Pacific. The
Philippines hosted the fifth ASEAN Regional Forum last
July and is gratified with the growing trust and
confidence among Forum participants and with the
6


progress in the promotion of greater transparency and
mutual understanding in the region.
Nevertheless, the Asia-Pacific region is not tension-
free. Territorial disputes and issues left over from the
Second World War fester. The Philippines hopes that as the
new millennium dawns meaningful action towards the
resolution of such issues will commence in earnest among
the countries concerned.
Peace in the Korean peninsula is essential. The
Philippines supports ongoing efforts, including those of the
Four-Party Talks and of the Korean Peninsula Energy
Development Organization (KEDO), to build the
foundations of peace in the Korean peninsula.
Peace in the South China Sea is crucial to peace and
prosperity in East Asia. The Philippines encourages all
parties concerned to scrupulously observe the principles
contained in the ASEAN Declaration on the South China
Sea of 1992.
The ratification of the Treaty establishing the African
Economic Community augurs well for Africa. The efforts
at conflict resolution and prevention by the Organization of
African Unity (OAU) and subregional organizations such as
the Economic Community of West African States
(ECOWAS), deserve to be lauded.
Nonetheless, one cannot escape the fact that the more
intense of today’s conflicts have occurred in Africa. The
tragic events in Rwanda, in Burundi, between Ethiopia and
Eritrea, in Sierra Leone and now in the Congo are familiar
to us all. Although these States are responsible for their
future, the recurring and protracted conflicts in Africa
demand a multilateral response to the political, economic
and social ills of the region, and the need to address
development issues is paramount. We also cannot afford to
ignore the humanitarian disasters such as those in the
Sudan. Indeed, political stability is required in Africa, but
so is aid. Let no one in this Hall forget Africa and our
collective duty to alleviate human suffering there.
The Philippines firmly hopes that the Middle East
peace process will resume in earnest and encompass all
relevant parties. We reaffirm the need to achieve a
comprehensive, just and lasting peace in the Middle East.
The growing number of signatures to and ratifications
of the Comprehensive Nuclear-Test-Ban Treaty (CTBT) and
the review of the Treaty on the Non-Proliferation of
Nuclear Weapons (NPT) raised hopes that nuclear weapons
were becoming obsolete. Unfortunately, the nuclear-
weapon States have yet to live up to their NPT
commitments. Moreover, the recent nuclear tests in South
Asia were a destabilizing development.
The proliferation of missile technology and
capability is just as fraught with danger, if not more
dangerous, than the spread of nuclear weapons. These two
make for a deadly combination for everyone; both must
be stopped. So, too, must the continuing development and
stockpiling of other weapons of mass destruction cease.
Likewise, we need to put an end to the unregulated
transfer and indiscriminate and often illegal circulation of
small arms and light weapons.
The Philippines is also deeply committed to the
banning and destruction of anti-personnel landmines. My
Government is deeply gratified that our common intense
effort to conclude the Convention on anti-personnel mines
succeeded last December. We strongly urge States that
have not yet done so to sign the Convention. We urge all
to assist in landmine clearance and the rehabilitation of
landmine victims.
Political instability and the collapse of peace and
order in any State produce deleterious effects, including
security threats for others. For this reason, the Philippines
contributes where it can to the establishment or
restoration of political stability in other lands, particularly
in support of democracy.
Cambodia’s recently held elections have been judged
free and fair. But, as recent developments in that country
show, democratic elections, while necessary, are not a
sufficient condition for democracy or for peace and
stability. Cooperation by all Cambodian parties, prompted
by a deeper love for the nation’s good, is required.
The efforts of the ASEAN troika, the Friends of
Cambodia and the United Nations have not been in vain;
they have just not been enough. Much could be done by
the international community; but so much more needs to
be done by the Cambodians themselves to pull their
country back from the brink.
The Philippines hopes to see a fully stable South-
East Asia, where all peoples enjoy peace and national
reconciliation. We hope to see all 10 countries in the
region working together for a united and outward-looking
South-East Asia, bonded in a partnership of dynamic
development and in a community of caring societies.
Thus, we are committed to assisting Myanmar and Laos
7


in their integration into a peaceful, prosperous, humane and
just ASEAN.
Peace and order are threatened by the evils of
terrorism and transnational crime. Terrorism is a crime
against humanity, and we strongly condemn it.
Transnational crime in all its guises, including drug-
trafficking, trafficking in women and children, and money-
laundering, must be stopped. The Philippines joins the rest
of the international community in hailing the adoption of
the Rome statute of the International Criminal Court. I wish
to convey my Government’s serious intention to consider
the matter of accession to that treaty in the near future.
The world needs economic solidarity. And the Asian
crisis, which has spread to other regions, is our immediate
global concern. For in its wake, millions of lives have been
afflicted, with untold suffering. In its path, nations may fall.
The Bretton Woods institutions have played a vital role in
the global economy. But it is now clear that their methods
and their resources, particularly those of the International
Monetary Fund (IMF), are sorely insufficient to contain the
crisis and to restore the health of afflicted economies. We
need to replenish IMF resources, augment the funds of the
World Bank and the regional banks, and develop new
remedies for the new problems of a globalized economy.
The United Nations can play a significant role in
fostering international cooperation and action to solve the
global crisis and mitigate its effects. Together, we can fight
protectionism. The suffering spawned by the crisis must be
addressed. The significant decline in official development
assistance from donor countries needs to be reversed. Now
more than ever, social amelioration programmes and safety
nets must be enhanced.
The crisis has forced us, too, to focus attention on the
quality of governance. The issues of corruption and
cronyism have been catapulted to the top of national
debates. The ensuing convergence of ideas and resolve
towards greater transparency and a more level playing field,
at home and throughout the world, should be boons to our
peoples and nations.
The financial crisis has also confronted us with the
reality that the world is dealing with a new phenomenon.
This is the phenomenon of massive amounts of capital
flowing across national borders at lightning speed, bloating
economies into fragile bubbles as they rush in and shaking
economies to their foundations as they are withdrawn. This
is one aspect of globalization that carries great peril. It
requires much diligent study and delicate handling.
We have long recognized the need to recast the
global trading regime and make it more responsive to the
requirements of our time. Our efforts on this are well
advanced. Now we must begin the work on the global
financial system. Together, we must plan and build a new
architecture that best suits today’s and tomorrow’s needs.
The Philippines welcomes President Clinton’s eight-
point agenda to lead the world out of the current global
economic and financial instability. Real action is what the
world, not just Asia, needs urgently. Indeed, threatening
clouds are overhead. Lives are needlessly shattered. We
need to limit the damage now and start rebuilding as soon
as we can.
Another lesson the crisis teaches us is about how
brittle and fleeting high growth in gross domestic product
is. It is not difficult to associate the roots of civil unrest
in the wake of economic hardships with the lack of social
justice on the ground. The poor, who get hit first and
hardest in any economic downturn, will always be restive
if development yields dividends only for the rich. The
crisis makes us realize that the fruits of prosperity and the
pains of sacrifice must be enjoyed or borne equitably.
The globalization of information and the media may
have reduced cultural barriers to the point of
homogenizing certain cultural aspects of life. But the
world continues to suffer from cultural intolerance. The
plight of children, the rights and advancement of women
and human rights in general still need to be addressed
vigorously by the international community. The
continuing exploitation of children for pornography,
prostitution and drug-trafficking, not to mention the
suffering of displaced and refugee children, is a global
problem. The Convention on the Rights of the Child
should guide international action in this area. At the
regional level, the Philippines and the United Kingdom,
under the aegis of the Asia-Europe Meeting, have
launched a joint initiative on child welfare with a view to
creating a better international cooperation mechanism on
this endeavour.
The Philippines attaches great importance to the
promotion and protection of the rights of migrant workers
and their families, and we continue to call upon all
countries to accede to the International Convention on the
Protection of the Rights of All Migrant Workers and
Members of Their Families.
All human rights — political, civil, social and
economic — are universal, indivisible, interdependent and
8


interrelated. So long as any or all of these rights are not
respected globally, we cannot rest, even as we celebrate the
fiftieth anniversary of the Universal Declaration of Human
Rights. For the Philippines, the best and surest way to
promote social justice and human rights is through a sincere
commitment to the rule of law. And one law that is self-
evident and immutable in all cultures is the sanctity of
human life and the dignity of the human person.
Many of the international commitments made at the
United Nations Conference on Environment and
Development, particularly Agenda 21, remain unfulfilled.
And sadly, no new or additional resources needed by
developing countries to implement many of the actions
agreed at the Summit have materialized. We appeal for
early action on these points.
Sustainable development continues to be an important
focus of Philippine foreign policy. As Chair of the sixth
session of the Commission on Sustainable Development, the
Philippines emphasized the role of civil society in the
implementation of cooperative activities in key areas such
as freshwater resources, the role of industry, technology
transfer and capacity-building in development.
Last April, the Philippines signed the Kyoto Protocol
to the United Nations Framework Convention on Climate
Change. We join other States parties to the Convention in
urging the speedy entry into force of that Protocol.
Addressing global challenges and problems requires
international action and cooperation. The United Nations
remains the principal multilateral forum for the initiation of
such action and cooperation. As a founding member, the
Philippines recognizes that the United Nations must have
the active support of all its Members and adequate
resources in order to be effective. We have supported the
various reform exercises undertaken in the past years, and
we will continue to do so, to ensure the continued relevance
of this our reliable partner.
Inasmuch as the overwhelming majority of United
Nations members are from the developing world, the United
Nations reform process must restore development issues to
the core of the United Nations agenda. It should also enable
the General Assembly to fulfil effectively its Charter-
mandated responsibilities.
There is a pressing need to modernize and reform the
Security Council. The Council is the United Nations organ
with the primary responsibility for maintaining international
peace and security, and its decisions must be viewed as
serving the collective interest of all United Nations
Members. Thus, its membership must be enlarged to
include more key global players and developing countries.
Its working methods and decision-making processes
should become more transparent and democratic.
As a democracy, the Philippines is convinced that
global efforts and cooperation to achieve peace, prosperity
and development can succeed only if democracy thrives
within nations and serves as the basis for relations
between and among them. At the global level, this
requires respect for the principle of sovereign equality
among States, the commitment to enrich, not beggar, one
another, the need to uphold and defend the principles of
the United Nations Charter and international law, the
pacific settlement of disputes, the promotion of all human
rights, and respect for the one and only world we live in.
Without exception, all nations need to cooperate and be
part of the solution to all the world’s woes. For we are all
in this together, and there are no others to blame. As
Shakespeare admonished, “The fault, dear Brutus, is not
in our stars, But in ourselves, that we are underlings“
(Julius Caesar, Act I, scene 2).



